Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed February 2, 2021 has been entered.  Claims 2-13 are pending in this application, with claims 6-10 and 13 withdrawn from consideration as directed to a non-elected invention. Thus, claims 2-5 and 11-12 are examined herein.

Duplicate Claims
Applicant is advised that should claim 4 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly, should claim 5 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claims 4 and 11 appear to be identical in scope, as are claims 5 and 12.  Any prior art applicable to claims 4 or 5 will be held equally applicable to claims 11 or 12, respectively.

Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-129285 (and its translation of record).
JP ‘285 discloses a steel composition containing amounts of carbon, silicon, manganese, copper, boron, nickel, phosphorus and sulfur overlapping the amounts set forth in the instant claims; see claims 1-4 of the translation of JP ‘285.  Further, at least one specific example of the prior art (No. 5 in Table 1 of JP ‘285) contains amounts of C, Mn, Cu, Ni, P and S within the scope of instant claim 2, as well as total amounts of Si+Ni and Mn+Ni+Cu as recited in that claim.  The prior art compositions include bainite; see para. [0008] of the translation of JP ‘285. The strength and toughness of the prior art material is considered to be “high” and that material is considered to be heat-cracking “resistant”, absent any numerical or other objective definition of these terms. The prior art material is used for wheels; see para. [0004] of the translation. While the prior art does not specify “for rail transportation”, this is considered to be nothing more than an intended use of the claimed material that does not physically distinguish it from the prior art material, i.e. a wheel shape (as disclosed in the prior art) may be employed in any suitable manner.  With respect to claims 4, 5, 11 and 12, the prior art indicates that the materials disclosed therein include a mixture of bainite, ferrite and 5-25% retained austenite.
JP ‘285 differs from the present claims in that i) the prior art does not disclose any specific composition completely in accord with claims 2 or 3 and ii) the prior art does not disclose the precise numerical terms set forth in claims 4 and 11, i.e. does not specify 4-15% residual austenite at a position 40 mm below a rim of the wheel.  However,
a) With respect to composition, the overlap in composition between the prior art and the claimed invention creates a prima facie case of obviousness of the claimed compositions, 
b) With respect to the precise breakdown of phases at a specific location, it is noted that the prior art is directed to substantially the same composition as claimed, comprising the same general phase structure, i.e. bainite + ferrite + retained austenite.  It is therefore a reasonable assumption that if one were to measure the precise amounts of phases present at a particular location in the prior art material, the actual phases present would be substantially the same as those present in the claimed products.
Thus, the disclosure of JP 2002-129285 is held to create a prima facie case of obviousness of the presently claimed invention.

In remarks filed February 2, 2021, Applicant asserts that the composition as claimed differs from the prior art, that the claimed wheels are different in shape and size, use, strength and toughness requirements and service performance requirements from those of the prior art, and/or that certain differences in the methods used to manufacture the prior art and inventive materials result in some material difference in either the microstructure or properties of the inventive materials compared to those of the prior art.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because:
a) The composition comparison in Table 1 on page 8 of Applicant’s response does not appear to be accurate.  In fact the compositions of JP ‘285 include amounts of Cu, Ni and B overlapping those of the instant claims; see claims 1-4 and para. [0010-0011] of the translation of JP ‘285.  Further, any discussion of the presence of Al in the prior art is not relevant to the present claims, which are directed to a material that 
b) With regard to any alleged distinction is shape, size, or certain performance requirements, the present claims are merely directed to a “high” strength, “high” toughness, heat-cracking “resistant” bainite steel wheels.  These relative terms cannot serve to distinguish the claimed materials from materials of the prior art.
c) With regard to methods of manufacture, none of the instant claims require any particular method of manufacturing the claimed products. Nor has Applicant specified any particular feature, e.g. with respect to physical size or shape, microstructure, properties, or other aspects of the claimed products in such a way that they can be clearly distinguished from products as produced in the prior art.  Further, it is noted that none of the values for the various properties set forth in Table 2 on page 16 of applicant’s remarks are required in any of the instant claims.
d) Pages 16-17 of Applicant’s remarks refer to alleged “Different service performance” of the wheels of the invention.  Once again, i) none of the features put forth as being different from the prior art are set forth in the rejected claims and ii) many of the features discussed are described in generic or relative terms, rendering it impossible to judge whether or not any specific difference exists between such features in the invention versus an equivalent feature in the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 16, 2021